Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/07/22. Claims 1-34 are pending in this application. 
Restriction/Election
This office action acknowledges applicant’s election of claims 1-20 for examination. Claims 21-34 have been withdrawn from examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Unelected claims 21-34 are hereby canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
An apparatus comprising:
a first data line located in a first level of the apparatus;
a second data line located in a second level of the apparatus;
a first memory cell located in a third level of the apparatus between the first and second levels, the first memory cell including a first transistor coupled to the first data line, and a second transistor coupled between the first data line and a charge storage structure of the first transistor; and

a second memory cell located in a fourth level of the apparatus between the first and second levels, the second memory cell including a third transistor coupled to the second data line, and a fourth transistor coupled between the second data line and a charge storage structure of the third transistor, the first transistor coupled in series with the third transistor between the first and second data lines, as recited in claim 1. Claims 2-9 depend from claim 1 and are also allowable.
An apparatus comprising:
a first conductive region located in a first level of the apparatus;
a second conductive region located in a second level of the apparatus;
a first charge storage structure located in a third level of the apparatus between the first and second levels;
a first semiconductor material located between and contacting the first conductive region and the first charge storage structure;
a second charge storage structure located in a fourth level of the apparatus between the second and third levels;
a second semiconductor material located between and contacting the second conductive region and the second charge storage structure;
a third semiconductor material extending between the first and second levels and contacting the first and second conductive regions;
a first dielectric located between and contacting the first and second charge storage structures; and
a second dielectric separating the third semiconductor material from each of the first and second semiconductor materials and the first and second charge storage structures, as recited in claim 10. Claims 11-20 depend from claim 10 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Derner (20180061834 A1) A memory cell, comprising: first and second transistors; a first capacitor vertically displaced relative to the first transistor, the first capacitor having a first node electrically coupled with a source/drain region of the first transistor, having a second node electrically coupled with a common plate structure, and having a first capacitor dielectric material between the first and second nodes; and a second capacitor vertically displaced relative to the second transistor, the second capacitor having a third node electrically coupled with a source/drain region of the second transistor, having a fourth node electrically coupled with the common plate structure, and having a second capacitor dielectric material between the first and second nodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813